internal_revenue_service number release date index number --------------------- ----------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-121322-17 date january re --------------------------------------------- ---------------------------------------------- ---------------------------- legend ----------------------- --------------------------------------------- ------------------------------------------------------------------------------ grantor_trust trust -------------------------------------------------------------- trust child grandchild grandchild husband brother-in-law accountant date date state state statute ---------------------------------------------------------------- ------------------------------- ------------------------------------------------------ -------------------------------------------------------- --------------- --------------------- ------------------------ -------------------- ---------------------------- -------------- ------------------------------------------------------- dear -------------------- this letter responds to your authorized representative’s letter dated date requesting rulings regarding the gift and generation-skipping_transfer gst tax consequences of a proposed addition of a co-trustee to trust plr-121322-17 the facts and representations submitted are as follows on date grantor created an irrevocable_trust trust for the benefit of child and her children grandchild and grandchild and their issue_date is a date prior to date grantor died on date and child died on date at the death of child trust was divided into two trusts trust for the benefit of grandchild and trust for the benefit of grandchild it is represented that there have been no additions to trust after date this letter_ruling pertains to trust all of the initial trustees of trust are deceased and husband brother-in-law and accountant currently serve as trustees of trust trustees propose to appoint grandchild or one of her issue as a co-trustee article ii paragraph i of trust requires trustees to pay or apply for the benefit of child her children and grandchildren the net_income and principal as the trustees may deem necessary for the reasonable support care education and maintenance of child her children and grandchildren article ii paragraph provides that upon the death of child trust is to be divided into equal shares for the benefit of child’s children grandchild and grandchild article ii paragraph provides that the trustees shall have the discretion to pay to or apply for the benefit of grandchild and her issue the net_income and principal as the trustees may deem necessary for the reasonable support care education and maintenance of the beneficiaries article ii paragraph provides that the trust created under paragraph shall continue until twenty-one years after the death of the last to die of all the issue of grantor living on the date of trust’s creation at termination the corpus of trust shall be distributed per stirpes to the then living issue of grandchild if all the issue of grandchild die prior to the termination of trust the corpus of the trust for the benefit of those issue will be added to the trust created for the benefit of grandchild if grandchild has living issue if prior to the termination of trust all the issue of child are deceased then the remaining corpus of trust shall be distributed one-half each to the then living issue per stirpes of child’s two siblings or all to the issue per stirpes of one sibling if at that time the other sibling’s issue are all deceased if none of the issue of either sibling is then living corpus of trust is to be distributed to the legal heirs of child article vii paragraph vii provides that all questions relating to the validity or construction and administration of trust shall be determined in accordance with the laws of state article iv paragraph a requires that there will always be three trustees of trust the current trustees have a duty to appoint a successor trustee so that at all times there are plr-121322-17 three trustees paragraph b provides that any successor trustee will have the same rights privileges powers and discretions and be subject_to the same duties as the original trustees any_action by a majority of the trustees will be binding on the trust article vi paragraph provides that while a beneficiary is also a co-trustee of trust such beneficiary co-trustee shall not have any right to participate in any manner which would shift any beneficial_interest in the trust to or from such beneficiary co-trustee all such discretionary power shall be exercised solely by the other trustees state statute provides in part that unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this section a person who is a beneficiary of a_trust that permits the person as trustee or co-trustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only to provide for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code state statute further provides in part that it applies to any irrevocable_trust created under a document executed before date unless the parties_in_interest elect affirmatively not to be subject_to the application of subdivision c through a written instrument delivered to the trustee the election shall be made on or before the latest of date or three years after the date on which the trust became irrevocable it is represented that none of the interested parties elected out of this provision by date with respect to trust you have requested the following rulings if grandchild or any of her issue acts as a co-trustee of trust these persons will not possess a general_power_of_appointment under sec_2041 or sec_2514 of the internal_revenue_code with respect to the trust if grandchild or her issue act as a co-trustee of trust it will not cause trust to lose its exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skippping transfer_tax regulations ruling sec_2501 of the code imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-121322-17 sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after october shall be deemed a transfer of property by the individual possessing the power sec_2514 provides the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lapsed powers could be satisfied sec_25_2514-1 of the gift_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a donee to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself that person is considered as having a power_of_appointment sec_25_2514-1 provides that a power to consume invade or appropriate income or corpus or both for the benefit of the possessor of the power that is limited by an ascertainable_standard relating to health education support or maintenance of the possessor is by reason of sec_2514 not a general_power_of_appointment a power to use property for the comfort welfare or happiness of the holder is not limited by the requisite standard sec_25_2514-3 provides that if a trustee has in his capacity as trustee a power that is considered a general_power_of_appointment the trustee’s resignation or removal as trustee will be considered a lapse of his power for purposes of sec_2514 plr-121322-17 sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date is considered a release of the power state statute provides generally that a person who is a beneficiary of a_trust that permits the person as trustee or co-trustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only to provide for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the code revproc_94_44 1994_2_cb_683 sets forth the service’s position regarding the transfer_tax consequences of the enactment of florida statutes annotated sec_737 a under this statute any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee’s own benefit cannot be exercised by the trustee except to provide for that trustee’s health education maintenance or support as described in sec_2041 and sec_2514 the statute was effective with respect to trusts that were irrevocable on or after date pursuant to the revenue_procedure the service will not treat the statute as causing the lapse of a general_power_of_appointment for purposes of sec_2041 and sec_2514 where the scope of a fiduciary power held by a beneficiary was restricted as a result of the statute consistent with revproc_94_44 state statute restricts the scope of powers of a fiduciary accordingly we conclude that under state statute if grandchild or her issue becomes a co-trustee of trust grandchild 1or her issue will not possess a general_power_of_appointment with respect to trust for purposes of sec_2041 and sec_2514 as a result of the trustee invasion power ruling plr-121322-17 sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 of the generation-skipping_transfer_tax regulation provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a plr-121322-17 beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter the proposed appointment of grandchild or her issue as a successor co-trustee as described above is administrative in nature under sec_26_2601-1 and will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 neither grandchild nor any of her issue will possess a general_power_of_appointment thus the changes will not result in a shift in any beneficial_interest to a lower generation nor do the changes extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that the appointment of grandchild or her issue as a co-trustee of trust will not cause trust to lose its exempt status and will not subject it to gst tax plr-121322-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel passthroughs special industries melissa c liquerman by ______________________________ melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
